     Case 6:19-cv-00370 Document 1 Filed 03/22/19 Page 1 of 5 PageID #: 1




                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

WILLIE WHEAT                     *                CIVIL ACTION NO.: 19-370
                                 *
VERSUS                           *                JUDGE:
                                 *
BLUE ADVANTAGE                   *                MAGISTRATE:
ADMINISTRATORS OF ARKANSAS*
And USABLE CORPORATION           *
**********************************

                                      COMPLAINT

                                             1.

       The petition of Willie Wheat, a resident and citizen of the full age of majority

residing in the Parish of St. Mary, State of Louisiana, represents:

                                             2.

       Made defendants herein:

       1. Blue Advantage Administrators of Arkansas, a foreign corporation authorized

          to and doing business in the State of Louisiana with a registered agent through

          the Louisiana Secretary of State, 8585 Archives Ave., Baton Rouge, LA

          70809.

       2. Usable Corporation, a foreign corporation authorized to and doing business in

          the State of Louisiana with a registered agent through the Louisiana Secretary

          of State, 8585 Archives Ave., Baton Rouge, LA 70809.

                                             3.
     Case 6:19-cv-00370 Document 1 Filed 03/22/19 Page 2 of 5 PageID #: 2



       Jurisdiction is vested in this Court pursuant to 28 U.S.C. §§ 1332 as there is

complete diversity and the amount in controversy exceeds $75,000.00.

                                              4.

       This action is brought pursuant to La. CC. 2315, La. R.S. 22:1821, and for breach

of contract, along with any other actions which may be proven at trial.

                                              5.

       Defendants are liable jointly, severally and in solido to plaintiff for the full amount

of damages suffered by her, together with legal interest from date of judicial demand

until paid and all costs of these proceedings, for the following:

                                              6.

       On or about June 30, 2017, petitioner was injured when she slipped and fell in a

Wal-Mart. Petitioner was an employee of Wal-Mart at the time of the accident, but was

shopping in another store, and as such has a tort case against Wal-Mart.

                                              7.

       At all material times herein, defendants had in full force and effect a policy of

health and accident insurance issued to petitioner.

                                              8.

       An MRI revealed significant injuries to her lumbar spine with radiating pain down

her legs. Petitioner treated with physical therapy and injections, but did not get relief.

As conservative treatments had failed, Dr. Alan Appley, a neurosurgeon in Lafayette,

Louisiana, recommended spinal decompression at L3-4 and L4-5 with a microdiscectomy

at L4-5. Defendants denied the recommended surgery on the basis that Dr. Appley was
     Case 6:19-cv-00370 Document 1 Filed 03/22/19 Page 3 of 5 PageID #: 3



not an approved provider. Defendants informed petitioner and Dr. Appley that the

closest approved provider was Dr. John Quinn in Houston, Texas, a 4-5 hour drive away.

                                            9.

       Dr. Appley requested an urgent exception based on the fact petitioner had

significant injuries, and he believed that travelling to Houston for back surgery would be

detrimental to her health. Defendants again denied Dr. Appley’s request.

                                            10.

       Petitioner’s back became such a problem that she agreed to see Dr. Quinn as she

desperately needed treatment. However, Dr. Quinn stated that he would not recommend

surgery until petitioner had a course of conservative treatment, which petitioner had

already done under Dr. Appley. Dr. Quinn then did not provide Ms. Wheat with a

prescription for the conservative treatments he was recommending, and stated in his

report that he was actually providing a second medical opinion only at the request of

defendants. Instead Dr. Quinn referred Ms. Wheat back to her primary care provider, Dr.

Appley, for further treatment.

                                            11.

       Defendants have failed to take any additional steps to provide petitioner with the

medical treatment she needs. Instead they have left her to suffer in pain with no

treatment options available as defendants won’t pay for them, despite the fact they clearly

have an obligation to do so.

                                            12.
     Case 6:19-cv-00370 Document 1 Filed 03/22/19 Page 4 of 5 PageID #: 4



       Due to defendants arbitrary and capricious conduct, plaintiff has suffered with

pain and mental anguish, and is unable to work due to her injuries and inability to get

treatment.

                                            13.

       Defendants’ requirement for petitioner to travel 4-5 hours for spinal surgery for

her insurance benefits to apply would be harmful to her health, is in violation of her

rights under Louisiana law, a breach of contract, and is against public policy.

                                            14.

       Defendants further violated petitioner’s rights under Louisiana law and the

contract between the parties by sending petitioner for a “second medical opinion” to get a

doctor to say that she did not need the surgery so that they would not have to pay for it.

                                            14.

       Defendants’ excessive delay, and bad faith and recalcitrant conduct subjects them

to penalties and attorney fees, including double the amount of the cost of treatment

pursuant to La. R.S. 22:1821.

                                          Respectfully submitted,

                                          /s/ John L. Young_
                                          JOHN L. YOUNG (#2199)
                                          915 St. Louis Street
                                          New Orleans, LA 70112
                                          (504) 581-2200 phone
                                          (504) 581-5100 fax
                                          Jlylaw@aol.com

                                          GARRON MATTHEW JOHNSON(#26940)
                                          839 St. Charles Ave., Suite 309
                                          New Orleans, LA 70130
Case 6:19-cv-00370 Document 1 Filed 03/22/19 Page 5 of 5 PageID #: 5



                               (504) 296-6159
                               GMJlawyer@gmail.com
